Citation Nr: 0826834	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-17 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
an June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (also generally referred to as a "travel 
Board" hearing).  

As an additional preliminary matter, the Board notes that the 
June 2006 rating decision also denied service connection for 
cold injury and, although notified of that decision and 
apprised of his procedural and appellate rights, the veteran 
did not appeal.  See 38 C.F.R. §§ 3.104, 20.202.  
Accordingly, new and material evidence must first be 
presented before readjudication of that claim on the merits.  
During his June 2008 travel Board hearing, the veteran 
claimed entitlement to service connection for cold injury.  
As there is a prior final denial of record, this claim must 
be deemed a petition to reopen.  This additional claim, 
however, is not currently before the Board and is referred to 
the RO for appropriate development and consideration.  
38 C.F.R. § 20.200.  

In June 2008, the Board granted the appellant's motion to 
advance this case on the docket due to the veteran's severe 
illness.  38 C.F.R. § 20.900(c) (2007).

In July 2008, the veteran submitted additional evidence to 
the Board and waived his right to have the RO initially 
consider it.  See 38 C.F.R. §§  20.800, 20.1304 (2007).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an August 1995 
rating decision, although notified of that decision and 
apprised of his procedural and appellate rights, he did not 
perfect a timely appeal.

2.  The additional evidence received since the August 1995 
denial is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the 
August 1995 rating decision denying service connection for 
PTSD; and thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA. The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, a letter dated in November 2005 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.

The veteran filed his original claim for service connection 
for stress in December 1994.  By an August 1995 rating 
decision, the RO denied service connection for PTSD, 
concluding there was no diagnosis of or treatment for a 
chronic nervous condition in the veteran's service medical 
records and a diagnosis of PTSD was not provided on VA 
examination.  The evidence of record at the time of that 
earlier decision consisted of the veteran's VA and private 
treatment records, a May 1995 report of VA PTSD examination, 
as well as records from the Social Security Administration.  
These records revealed that the veteran did not have combat 
service and that his psychiatric symptoms had not been 
diagnosed as PTSD.  He was notified of that decision in 
August 1995 but did not file a timely notice of disagreement 
(NOD) in response to initiate an appeal.  

Specifically, an August 22, 1995, letter from the veteran 
related that he was appealing the RO's decision and that he 
objected to the issue of service connection for PTSD; rather, 
the veteran stated that was seeking a statement from VA 
declaring him disabled so that he could get tax relief on his 
mortgage.  The RO accepted this letter as his notice of 
disagreement and the veteran was provided with a statement of 
the case.  The veteran subsequently submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, in which he again 
related that he was seeking tax relief on his home.  
Accordingly, a March 1997 decision of the Board found that a 
timely notice of disagreement with the August 1995 rating 
decision denying service connection for PTSD had not been 
received and an appeal of this rating decision had not been 
perfected.  

Accordingly, the RO's August 1995 decision is final and 
binding on the veteran based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

The additional evidence received since the RO's August 1995 
decision is presumed credible for the limited purpose of 
determining whether it is new and material, unless it is 
inherently false or untrue or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The additional evidence since the RO's August 1995 decision 
includes VA medical records, dated from July 2005 to July 
2006, showing a diagnosis of PTSD.  Such medical evidence is 
not redundant of evidence already in the record at the time 
of the last final rating decision.  Further, the evidence is 
material because it relates to the unestablished fact of 
whether the veteran currently has a diagnosis of PTSD, which 
is necessary to substantiate the veteran's claim.  See 
38 C.F.R. § 3.156(a).  This is new and material evidence and 
the claim for service connection for PTSD is reopened.  38 
U.S.C.A. § 5108; Prillaman v. Principi, 346 F.3d 1362 (Fed. 
Cir. 2003).


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.



REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for PTSD.

The veteran's October 2005 request to reopen his PTSD claim 
includes the recollection that, while assigned to the 40th 
and 2nd Divisions in Korea, he was in a unit which was 
responsible for mortars and heavy machine guns.  He further 
recalled that, during his time at the Chosin Reservoir, the 
unit engaged the enemy and received incoming enemy fire 
(artillery, mortars, and small arms fire) and returned fire 
in defense.  He stated that his unit had soldiers killed in 
action, including his close friends, during the enemy 
engagement.  In addition, during his June 2008 travel Board 
hearing, it was alleged by the veteran's accredited 
representative that he sustained cold injury during his 
active duty service in Korea and that this added to the 
stressors he experienced.  In this regard, a July 2008 VA 
Progress Note providing an assessment for cold hands and feet 
includes a diagnosis of Raynaud's phenomenon.  

Accordingly, after first giving the veteran another 
opportunity to provide specific information about his claimed 
in-service stressors, the RO should (regardless of whether 
the veteran responds) attempt to independently verify the 
occurrence of the claimed incidents of exchanging fire with 
the enemy and cold injury.  See 38 U.S.C.A. § 5103A (b)(3); 
38 C.F.R. § 3.159(c).

In doing so, the RO is reminded that, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. 
§ 5103A(d)(1)(2).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Afford the veteran an additional 
opportunity to provide information 
regarding his alleged in-service 
stressors that led to his PTSD.  Such 
information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals, if any, injured or killed 
for each of the events in question.  The 
veteran is advised that this information 
is vitally necessary, and that he must 
be as specific as possible, since 
without such detailed information, an 
adequate search for verifying 
information cannot be conducted.

2.  Forward the veteran's stressor 
information to the United States Army 
and Joint Services Records Research 
Center (JSRRC), and any other 
appropriate records depository, for 
research into corroboration of the 
claimed stressors.  The JSRRC should be 
provided a copy of any information 
obtained above.  The RO should also 
follow up on any additional action 
suggested by JSRRC.  If a negative 
response is received from JSRRC, the 
claims file must be properly documented 
in this regard.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, please prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to 
be added to the veteran's claims file.  
If no stressors have been verified, then 
the RO should so state in its report.

4.  If, and only if, a stressor has been 
verified, schedule the veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, 
and a list of the in-service stressor(s) 
found by the RO to be corroborated by 
the evidence, must be provided to the 
examiner for review, the receipt of 
which should be acknowledged in the 
examination report.  The examiner must 
determine whether the veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the 
RO may be considered as stressors.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

5.  Then readjudicate the claim of 
entitlement to service connection for 
PTSD in light of the additional 
evidence.  If the claim is not granted, 
send the veteran and his representative 
a supplemental statement of the case and 
give them an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


